             Case 1:19-cv-11226-FDS Document 18 Filed 03/06/20 Page 1 of 1
                                       UNITED STATES DISTRICT COURT
                                        DISTRICT OF MASSACHUSETTS


AD Manfred, LLC
                            Plaintiff(s)
                                                                              CIVIL ACTION
                   V.
                                                                              NO. 1:19-cv-11226-FDS
 Acadia Insurance Company
                            Defendant(s)

                                          ORDER OF REFERENCE
                                                   FOR
                                     ALTERNATIVE DISPUTE RESOLUTION

         After consultation with counsel and after consideration of the various alternative dispute resolution
programs (ADR) available, I find this matter appropriate for ADR and accordingly, refer this case to
__________________________________________________________ for the following ADR program:


         _______ SCREENING CONFERENCE                      ______ EARLY NEUTRAL EVALUATION
         X
         _______ MEDIATION                                 ______ MINI-TRIAL
         _______ SUMMARY JURY TRIAL                        ______ SETTLEMENT CONFERENCE
         _______ SPECIAL MASTER
         _______ PRIVATE ALTERNATIVE DISPUTE RESOLUTION PROGRAM


         _______ Pro Bono Counsel to be appointed for limited purpose of mediation proceedings.


         Upon notification of the time and place designated for the proceeding, counsel are directed to be
present with their clients or with appropriate settlement authority and to provide any written documentation
which may be required for the particular ADR program. If counsel is engaged on trial or has any scheduling
conflict and a continuance becomes necessary, the provider of the ADR program and other counsel should
be advised of the conflict immediately.



03/06/2020                                                 /s/ F. Dennis Saylor, IV
         DATE


                                             CASE CATEGORY

Admiralty                                                  FELA
Antitrust                                                  Labor Relations
Civil Rights                                               Medical Malpractice
Contract                                                   Personal Injury
Copyright/Trademark/Patent                                 Product Liability
Environmental                                              Shareholder Dispute
ERISA                                                      Other 110 Insurance




(ADR Referral.wpd - 1/18/2011)
